Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment in the reply filed on 3/8/2021 is acknowledged, with the cancellation of Claims 2-3, 8, 13-15, and 17-22. Claims 1, 4-7, 9-12, 16, and 23-29 are pending.  Claims 1, 4-7, 9-12, 16, and 23-29 are examined on the merits.
     Any rejection that is not reiterated is hereby withdrawn.



Claim Objections
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specification Objections
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. On Page 8, last line, the phrase “and on the website wee.sederma.com” needs to be deleted.
Claim Rejections –35 USC § 112, 2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-26, and 28 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 24-26 recite the following limitations in the claims, and there are insufficient antecedent basis for these limitations in the claims:
“The method according to claim 16, wherein the physiologically acceptable excipient…” in claims 24 and 26, at lines 1-2.
“The method according to claim 1…in the physiologically acceptable excipient” in claim 26, at line 3.
Claim 28 recites “0-45% by weight of sedanolide” at line 3, and “0-30% by weight of 3-n-butylphthalilde” at line 5. However claim 28 depends on claim 4, wherein a mixture of the 3 components was present, thus in claim 28, the percentages of sedanolide and 3-n-butylphthalilde cannot be zero, Applicant may recite “up to 45% by weight of sedanolide”, and “up to 30% by weight of 3-n-butylphthalilde” instead.
Therefore, the metes and bounds of claims are rendered vague and indefinite. The lack of clarity renders the claims very confusing and ambiguous since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired. 


	Claim Rejections –35 USC § 112, 4th


	The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the following paragraph, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is/are rejected under 35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.
Claim 28 recites “0-45% by weight of sedanolide” at line 3, and “0-30% by weight of 3-n-butylphthalilde” at line 5. However claim 28 depends on claim 4, wherein a mixture of the 3 components was present, thus in claim 28, the percentages of sedanolide and 3-n-butylphthalilde cannot be zero, and claim 28 does not further limit claim 4. Applicant may recite “up to 45% by weight of sedanolide”, and “up to 30% by weight of 3-n-butylphthalilde” instead to overcome the rejection.


Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4, 9-12, 16, 24, 25, and 27-29 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Blaszkowski (US 2009/0098217 A1), as evidenced by Kurobayashi et al (US 20120225180 A1)*. 
Blaszkowski teaches the invention provides compositions for thickening hair comprising a celery product and optionally zinc (thus an anti-dandruff treatment, thus claims 10 and 29 are met, thus a treatment of itching and irritation, thus claim 11 is met). The invention also provides a method of thickening hair by administering to a person a composition containing a celery product, such as celery seed, celery powder, or celery extract (see Abstract). In other embodiments, the composition comprises a topical hair thickening composition (thus a method for the topical non therapeutic cosmetic treatment of the scalp, it is inherent that the treatment limits the production of sebum of the scalp, thus claim 12 is met) comprising a celery product. The celery product may be celery seed, ground celery seed, celery powder, celery extract, celery oil (thus inherently contains sedanenolide, thus claim 3 is met; and a mixture of alkyl-phthalides comprising sedanenolide, sedanolide, and 3-n-butylphthalide, see Kurobayashi et al below for details) and combinations thereof in amounts effective to promote hair thickening [0009]. An exemplary phthalide that is found in celery is 3-n-butylphthalide (thus claim 2 is met) (structure II below) [0026]. The method of claim 12, wherein the method comprises administering a per-day dose of the hair thickening composition comprising a celery product comprising at least as much celery phthalides as 400 mg of celery seed powder (see claim 16) (thus an effective amount of alkyl-phthalide). In other embodiments the method of thickening hair comprises administering a topical formulation containing a celery product to the skin or scalp of a subject [0075]. Suitable topical dosage forms include gels, creams, lotions, ointments, powders, aerosols excipients [0070] (thus diluted in a physiologically acceptable medium, thus claim 16 is met) for example animal and vegetable fats (thus hydrophobic matric, thus claim 24 is met), waxes, paraffins, starch, tragacanth, cellulose derivatives, polyethylene glycols, silicones, bentonites, silicic acid, talc, and zinc oxide, or mixtures of these substances. Topical powders and sprays can include, in addition to the active ingredients, the customary excipients, for example lactose, talc, silicic acid, aluminium hydroxide, calcium silicate and polyamide powder, or mixtures of these substances [0070]. 
Kurobayashi et al teach as a commercially available celery seed essential oil (Reference Product 1), an essential oil having a component composition composed of 1.86% of 3-n-butylphthalide, 5.4% of sedanenolide, 0.32% of sedanolide, 66.2% of limonene, 12.9% of .beta.-selinene, and 13.3% of others (measured by gas chromatography) was used [0028].
Therefore, sedanenolide percentage among the mixture of 3 components is 5.4/(1.86 + 5.4 + 0.32) = 71.2%; 3-n-butylphthalide percentage among the mixture of 3 components is 1.86/(1.86 + 5.4 + 0.32) =24.5%; sedanolide percentage among the mixture of 3 components is 0.32/(1.86 + 5.4 + 0.32) =4.2%, thus claims 9, 27, and 28 are met.
Therefore, the reference is deemed to anticipate the instant claim above.
*This reference is cited merely to relay an intrinsic property and is not used in the basis for rejection per se.


Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-7, 9-12, 16, and 24-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blaszkowski as applied to claims 1, 4, 9-12, 16, 24, 25, and 27-29 above, and further in view of De Baananou et al (Baananou et al, Anti ulcerogenic activity of Apium graveolens seeds oils isolated by supercritical C02. African Journal of Pharmacy and Pharmacology (2012), Volume 6, Number 10, pp, 756-762).
The teachings of Blaszkowski are set forth above and applied as before.
The teachings of Blaszkowski do not specifically teach extracting the extract by CO2 supercritical extraction, the claimed pressure and temperature of the extraction, and the claimed percentage of the alkyl-phthalides.
Baananou et al teach isolation of volatile and fixed oils from Apium graveolens seeds have been obtained by supercritical fluid extraction (SFE) with carbon dioxide (thus claim 5 is met). The first extraction step (90 bar, 40 °C) (thus between 75 and 300 bars of pressure and between 30-80 degree C, thus claim 6 is met) produced a volatile fraetion (yield of 1.5% by weight of the charge) mainly formed by sedanolide, neocnidilide, b-selinene and 3-buthyl phtalide (see Abstract) (thus a mixture of alkyl-phthalides prepared by CO2 supercritical extraction of Apium graveolens seeds). Baananou et al teach the SFE volatile oil is stcolumn, 1st paragraph).
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the claimed CO2 supercritical extraction method (including the extraction temperature and pressure) of Baananou et al to obtain the celery seed oil with the claimed amount of alkyl-phthalides in Blaszkowski since Baananou et al teach extracting SFE volatile oil from celery seed oil using the claimed method. Since both of the references teach using celery seed oil, one of ordinary skill in the art would have been motivated to combine the teachings of the references together.
          Regarding the claimed percentage of the alkyl-phthalides in claim 26, determining an appropriate percentage of the components within the composition is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan, which depends upon the hair thinning condition of the subject and the treatment duration.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  
	            

Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Qiuwen Mi/
Primary Examiner, Art Unit 1655